For convenience the parties will be referred to as they appeared in the trial court.
This is an action filed in the district court of Okmulgee county, state of Oklahoma, by the Prudential Life Insurance Company of America, a corporation, upon a note and for the foreclosure of a real estate mortgage upon certain real estate located in said county. From judgment of said court in favor of the plaintiff, the defendants Joseph Hendrickson and Martha Hendrickson appealed.
The case was tried before the court, and, at the conclusion of all of the evidence and testimony, the court rendered judgment for the plaintiff and ordered the foreclosure of its mortgage.
We have carefully reviewed the record in this case and find the judgment of the trial court was amply supported by the evidence in all particulars, and fully sustained by the law applicable thereto, and that no error was committed in the trial of the same. This court has repeatedly held that, on appeal of a case of purely equitable cognizance, it will review the entire record, and if it appears that the judgment is not against the clear weight of the evidence, the same will be sustained. This rule is so well established that we deem the citation of authorities in support thereof unnecessary.
The judgment of the trial court is therefore affirmed.
The Supreme Court acknowledges the aid of Attorneys Dan Mitchell, H.G. McKeever, and Roy J. Elam in the preparation of this opinion. These attorneys constituted an advisory committee selected by the State Bar, appointed by the Judicial Council, and approved by the Supreme Court. After the analysis of law and facts was prepared by Mr. Mitchell and approved by Mr. McKeever and Mr. Elam, the cause was assigned to a Justice of this court for examination and report to the court. Thereafter, upon consideration, this opinion was adopted.
McNEILL, C. J., OSBORN, V. C. J., and PHELPS, CORN, and GIBSON, JJ., concur. RILEY, BAYLESS, BUSBY, and WELCH, JJ., absent.